Order entered April 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01187-CR
                                        No. 05-12-01189-CR

                          VANCE LEMORRIS THOMAS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-42399-Y, F10-42399-Y

                                            ORDER
       On April 2, 2013, this Court ordered court reporter Peri Wood to file, within fifteen days,

a supplemental record containing State’s Exhibit nos. 4, 8, and 10, DVDs. To date, the Court has

not received the supplemental record.

       Accordingly, we ORDER court reporter Peri Wood to file, within TEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit nos. 4, 8, and 10, DVDs. If

Ms. Wood does not file the supplemental record within the time specified, the Court will utilize

the available remedies to obtain the record, including ordering that she not sit as a court reporter

until she files the supplemental record in these appeals.
           We GRANT the State’s April 23, 2013 motion to extend time to file its brief. We

ORDER the State to file its brief by MAY 29, 2013.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, Acting Official Court Reporter, Criminal District Court No. 7, and to counsel for all

parties.

                                                     /s/    DAVID EVANS
                                                            JUSTICE